 467311 NLRB No. 51BREMERTON SUN PUBLISHING CO.1On September 10, 1991, Administrative Law Judge James M.Kennedy issued the attached decision. The Respondent filed excep-
tions and a supporting brief. The General Counsel and the Charging
Party filed briefs in response to the Respondent's exceptions. The
Respondent thereafter filed a reply brief.2311 NLRB No. 50.3The judge inadvertently found that the Respondent additionallysought to delete art. I, sec. 1. This is incorrect. This inadvertent error
does not affect the result in this case.Bremerton Sun Publishing Co. and Communica-tions Workers of America, Local 14761, affili-
ated with Communications Workers of Amer-
ica, AFL±CIO, CLC. Case 19±CA±21190May 28, 1993DECISION AND ORDERBYCHAIRMANSTEPHENSAND
MEMBERSDEVANEY, OVIATT, ANDRAUDABAUGHThe single issue presented in this case is whether theRespondent's insistence to impasse on a proposal to
delete a section of the Recognition and Jurisdiction Ar-
ticle that had been contained in the parties' previous
contracts amounted to an insistence on altering the
scope of the bargaining unit and thereby violated Sec-
tion 8(a)(5) of the Act. For the reasons set forth below,
we agree with the administrative law judge that the
Respondent did so violate the Act.1On August 5, 1992, the Board scheduled oral argu-ment in this case and in Antelope Valley Press,2issuedthis same day, because they presented important issues
in the administration of the Act. On September 10,
1992, the Respondent, the General Counsel, and the
Charging Party presented oral argument before the
Board. The Newspaper Association of America and the
American Federation of Labor and Congress of Indus-
trial Organizations filed briefs as amici curiae.The Board has considered the decision and therecord in light of the exceptions, briefs, and oral argu-
ment and has decided to affirm the judge's rulings,
findings, and conclusions as modified below and to
adopt the recommended Order as modified.I. FACTUALBACKGROUND
The Union has been the exclusive collective-bar-gaining representative of a unit of Respondent's em-
ployees since at least 1960, and the Union and the Re-
spondent have entered into successive collective-bar-
gaining agreements. The parties' most recent collec-
tive-bargaining agreement, effective from March 1,
1984, to February 28, 1987, contains the following
provisions:ARTICLE IRECOGNITION AND JURISDICTIONSection 1. The Employer hereby recognizes theUnion as the exclusive bargaining representative
of all employes covered by this Agreement. Thewords ``employe'' and ``employes'' when used inthis contract apply to journeymen and apprentices.....
Section 3. Jurisdiction of the Union begins withthe markup of copy and continues until the mate-
rial is ready for the printing press (but excluding
proofreading), and the appropriate collective bar-
gaining unit consists of all employees performing
any such work.The above provisions have been contained in eachof the parties' collective-bargaining agreements as arti-
cle I, sections 1 and 3, since at least the parties' agree-
ment effective from March 1, 1976, to February 28,
1978.A. The Supplemental Agreement Negotiatedin1978
During the parties' negotiation of a new contract tosucceed the one expiring on February 28, 1978, the
Respondent proposed, inter alia, to delete article I, sec-
tion 3.3In its place, the Respondent proposed provi-sions which would, inter alia, allow it to utilize new
technology coming into use in the newspaper industry.
The Union rejected the Respondent's proposal and the
parties ultimately entered into a supplemental agree-
ment along with a new collective-bargaining agreement
effective from March 1, 1978, to February 28, 1981.Under the heading ``WORK ARRANGEMENT,''the supplemental agreement permitted the Respondent
to utilize, in certain specified circumstances, employ-
ees outside the bargaining unit to perform by electronic
technology work which had theretofore been per-
formed exclusively by the bargaining unit employees
pursuant to article I, section 3. Thus, for example, it
stated that classified ads, with certain specified exclu-
sions, could be ``keyboarded in the classified advertis-
ing department'' and that employees in the editorial
department could perform keyboarding required in the
process of editing wire service and syndicated copy
that was initially received by the Respondent's com-
puters. The agreement provided that the specified work
arrangements would begin effective with the installa-
tion of specified new equipment, and it set forth its re-
lation to the main collective-bargaining agreement as
follows:(j) In any case of disagreement, inconsistency ordisparity between this Agreement and the main
Agreement, this Agreement shall prevail. 468DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
4The judge found that the lifetime employment provision was thequid pro quo for the work arrangement provision in the supplemental
agreement.5See, e.g., Standard Register Co., 288 NLRB 1409, 1410 (1988)(insistence to impasse on deletion of unit description language from
contract violates Sec. 8(a)(5) and (1)); Columbia Tribune PublishingCo., 201 NLRB 538, 551 (1973), enfd. in relevant part 495 F.2d1384 (8th Cir. 1974) (bargaining representative is entitled to have
description of the appropriate unit embodied in the contract). In An-telope Valley Press, 311 NLRB No. 50, the Board has set forth anew framework for resolving cases in which the issue is whether a
party's insistence on a proposal referring to types of work amounts
to an insistence (1) on alteration of unit scope (a nonmandatory sub-
ject of bargaining on which insistence to impasse is unlawful) or (2)
on the alteration of work assignments (a mandatory subject on which
insistence to impasse is lawful). The Board has not, however, dis-
turbed the basic proposition that a party may not insist to impasse
on a contract that would contain no meaningful description of the
bargaining unit to which the contract terms were to apply.The supplemental agreement also provided for lifetimeemployment until age 70 for 22 named employees.4B. Expiration of the Most Recent Collective-BargainingAgreement
Upon expiration of the parties' most recent collec-tive-bargaining agreement on February 28, 1987, the
parties met on 32 occasions in an attempt to negotiate
a new agreement. The parties stipulated that impasse
was reached on August 22, 1990, on which date the
Respondent made its final offer. As here relevant, the
Respondent's final offer provides:ARTICLE IRECOGNITION AND JURISDICTIONSECTION 1:No change in first paragraph.
....SECTION 3:Revise to read as follows:
The jurisdiction of the Union begins with themarkup of copy and continues until the material
is ready for the printing press (but excluding
proofreading).....
Delete the Work Arrangement provision of theold supplemental agreement. In its place, sub-
stitute the following:1. The Employer does not intend with this newprovision to modify the definition of the bar-
gaining unit.2. The Employer does not intend with this newprovision to modify the definition of the
Union's jurisdiction.3. The Employer reserves the right to determinehow much of the work within the jurisdiction
of the Union is to be performed by bargaining
unit members.4. The Employer reserves the right to assignwork within the jurisdiction of the Union to
any individual including non-employees. This
right includes the right to assign work within
the jurisdiction of the Union to any personwhen that work assignment is in conjunction
with the introduction of any new equipment.As the Respondent's proposal makes clear, the Re-spondent sought to delete the clause in article I, sec-
tion 3 which states, ``[A]nd the appropriate collective
bargaining unit consists of all employes performing
any such work.''II. DISCUSSIONA. IntroductionThe Respondent concedes in its brief that ``thescope of a bargaining unit is a permissive subject of
bargaining,'' and that no party to a collective-bargain-
ing relationship may lawfully ``insist to impasse on
modifying the unit definition.'' Further, it does not
claim that it would be free to insist on a collective-bar-
gaining agreement that contained no definition of the
recognized unit. In making these concessions, the Re-
spondent does no more than acknowledge what exist-
ing law plainly requires.5In contending that its insistence on its proposal forthe Recognition and Jurisdiction Article was lawful,
the Respondent essentially argues that the 1978 supple-
mental agreement operated to rescind section 3 of arti-
cle I in the then-existing collective-bargaining agree-
ment, and make section 1 of article I the sole operative
definition of the bargaining unit. The continued ap-
pearance of section 3 in subsequent agreements, the
Respondent explains, was purely for ``historical pur-
poses.'' Thus, according to the Respondent, its pro-
posal to delete section 3 was not an insistence on
modifying the unit description but merely an embodi-ment of what the parties had already agreed on as to
unit scope.Through its counsel at the oral argument in thiscase, the Respondent advanced another theory. It ar-
gued that its proposal for article I was intended solely
to address work assignments and was not an effort to
affect the unit placement of any employees to whom
work ``within the jurisdiction of the Union'' was as-
signed. Rather, the Respondent maintained, it would
willingly recognize the Union as the representative of
any employees to whom such work was assigned upon
an appropriate determination by the Board in a unit
clarification proceeding.We find no merit in the Respondent's contentionsbecause, as explained below, (1) the record does not
support its contentions concerning the significance of
the 1978 supplemental agreement; (2) article I, section 469BREMERTON SUN PUBLISHING CO.6We therefore do not adopt the judge's rejection of the GeneralCounsel's and the Union's concession that the bargaining unit was
so modified and his concomitant finding that the supplemental agree-
ment did not change the bargaining unit. We shall modify the
judge's conclusions of law, remedy, and recommended Order to re-
flect the description of the appropriate bargaining unit as found here.Further, we do not adopt the judge's characterization of the workarrangement provisions of the supplemental agreement as a ``tem-
porary concession'' by the Union. While we need not definitivelycharacterize the work arrangement provisions, the technological ad-
vances that led to them suggest they may not be temporary.7The Respondent has excepted to the judge's ruling precluding theRespondent from presenting additional evidence that art. I, sec. 3 is
inconsistent with the supplemental agreement and that the former is
accordingly not an operative unit description. To the extent the Re-
spondent desired to elicit additional evidence of tasks between mark-
up of copy and printing that were performed by nonunit employees
pursuant to the 1978 supplemental agreement, we find that the Re-
spondent was not prejudiced by the judge's ruling. Other evidence
already admitted amply demonstrates that the supplemental agree-
ment permitted employees in the designated nonunit departments to
perform such tasks.1 does not, by itself, constitute a description of a bar-gaining unit; and (3) the statements and proposals of
the Respondent could not reasonably be construed as
indicating that it would be amenable to treating em-
ployees formerly outside the unit as unit employees
after it had reassigned work within the unit description
to them.B. The 1978 Supplemental Agreement Modifiedthe Unit Description in Article I, Section 3 but didnot Rescind itPrior to the introduction of the supplemental agree-ment in 1978, the scope of the bargaining unit was
plainly set forth in article I, section 3 of the collective-
bargaining agreement effective from March 1, 1976, to
February 28, 1978:Jurisdiction of the Union begins with the markupof copy and continues until the material is ready
for the printing press (but excluding proofread-
ing), and the appropriate bargaining unit consistsof all employes performing any such work. [Em-phasis added.]The language of this provision makes plain that theUnion's unit description and its work jurisdiction were
not separated in the collective-bargaining agreement
but were both interconnected in section 3 of article 1.Further, the language makes clear that the type of
work performed defines who is in the bargaining unit.All of the parties, including the Union and the Gen-eral Counsel, agree that the work arrangement provi-
sions set forth in the 1978 supplemental agreement did
have the effect of modifying the bargaining unit set
forth in section 3 of article 1. Thus, they acknowledge
that the unit does not include classified ad employees,
news department employees, and editorial employees
even when these employees are performing duties de-
scribed in the supplemental agreement that are part of
the flow of work between ``the markup of copy'' and
the emergence of material ``ready for the printing
press.'' Prior to the execution of the supplemental
agreement, employees performing such work would
clearly be within the agreed-upon bargaining unit. Be-
cause all the parties agree, and because this construc-
tion accords with the plain language of the document,
we find that the bargaining unit set forth in section 3
of article I was modified by the parties' 1978 supple-
mental agreement.6Thus, when the parties engaged intheir negotiations under scrutiny here, the existing bar-gaining unit was that set forth in section 3 of article
I as modified by the work arrangement provisions in
the parties' supplemental agreement.As noted above, however, the Respondent contendsthat the supplemental agreement went beyond mere
modification, and actually rescinded article I, section 3and the unit description contained therein. The Re-
spondent reasons that the provision in article I, section
3 establishing that the bargaining unit is composed of
all employees performing any work between the mark-
up of copy until ready for the printing press is incon-
sistent with the Work Arrangement set forth in the
supplemental agreement, which permits nonunit em-
ployees to perform tasks between the work jurisdic-
tional pillars defining the unit in article I, section 3.
Given this inconsistency between article I, section 3
and the supplemental agreement, the Respondent ar-
gues that pursuant to paragraph (j) of the supplemental
agreement, the latter prevails and accordingly rescinds
and renders inoperative section 3 of article I.7The Respondent recognizes, however, that a seriousimpediment to its argument is the reappearance of the
supposedly rescinded section 3 in the versions of arti-
cle I contained in subsequent collective-bargaining
agreements, including the 1984±1987 agreement,
which was the predecessor of the agreement that was
the object of the negotiations giving rise to the unfair
labor practice charge in this case. The Respondent's
answer is that this was included only for ``historical''
purposes and not as a definition of unit scope. In sup-
port of this proposition, the Respondent cites the testi-
mony of Arland Lofton, its general manager, who was
a member of the Respondent's 1978 negotiating team.
Loften testified that the Respondent agreed to retain ar-
ticle I, section 3 only because of its belief that it was
rendered nugatory by paragraph (j) of the supplemental
agreement.We reject, as did the judge, the Respondent's con-struction of the 1978 contract to mean that paragraph
(j) of the supplemental agreement rescinded entirely
the bargaining unit description contained in article I of
section 3. First, we find no fatal inconsistency betweenthe supplemental agreement and section 3 of article I
since, as stated above, we find that the former simply 470DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
8To the extent the Respondent's exceptions protest its preclusionfrom eliciting additional evidence regarding the negotiation of the
1978 supplemental agreement to support its argument that art. I, sec.
3 was retained merely for historical purposes, the Respondent failed
to make an offer of proof in this regard either at trial, in its brief
to the Board, or at oral argument. In the absence of an offer of proof
detailing proposed evidence which, if credited, would warrant a dif-
ferent result, we decline to find that the judge erred by precluding
such evidence or to remand for further evidence.9Respondent's general manager Lofton testified that union mem-bers currently perform these tasks. The Respondent has excepted to
the judge's overruling of its objections at trial to questions by the
Union's counsel assertedly calling for legal conclusions from Lofton
on cross-examination. We find that the Respondent was not preju-
diced by the judge's ruling; we cite Lofton's testimony solely for the
proposition that union members currently perform the enumerated
tasks, and not for any asserted legal conclusions elicited from him.modified the latter. Second, the supplemental agree-ment provides under the title, Work Arrangement, that
effective with the installation of new technology, the
Work Arrangement shall be as set forth therein. By itsexpress terms, therefore, the supplemental agreement
purports only to modify Work Arrangements as there
set forth and contains no language whatsoever suggest-
ing an intent to rescind any article of the contract.
Paragraph (j) merely indicates, as the judge reasoned,
that any disputes over the specific categories of work
described in the supplemental agreement would be
governed by that agreement and not by the main agree-
ment. It does not purport to affect the outcome of mat-
ters not covered in the supplemental agreement.Nor can the parol evidence of General ManagerLofton fill the gap. Lofton did not testify that he or
any other agent of the Respondent ever informed the
Union of the Respondent's alleged understanding that
section 3 of article I was completely rescinded by op-
eration of the supplemental agreement and would be
retained only as some kind of historical artifact. Hence,
his testimony at best establishes the Respondent's pri-
vate view. It does not confirm any such mutual under-
standing of the parties as to the effect on article I, sec-
tion 3.8There is, in fact, affirmative evidence that section 3of article I was not rescinded in 1978. The continued
vitality of article I, section 3 is established by evidence
that certain tasks which were performed by bargaining
unit employees pursuant to that provision prior to the
1978 supplemental agreement continued to be per-
formed by unit employees after the enactment of the
supplemental agreement, e.g., platemaking, page make-
up, and display advertising copy including classified
display ads (not received ready for pasteup or camera
ready).9Accordingly, the bargaining unit description inarticle I, section 3 defining the unit in terms of work
performed remained effective in defining bargaining
unit work and therefore cannot be considered to have
been rescinded.C. Insistence on Article I, Section 1 as the UnitDescription is Effectively an Insistence on Havingno Unit DescriptionEven were we to accept the Respondent's contentionthat the parties had agreed that section 3 of article I
would no longer serve as any guidance as to who was
in the bargaining unit, we would still face the problem
that the proposal on which the Respondent was insist-
ing contains no adequate definitional language to take
the place of the supposedly rescinded section. In this
regard, we cannot accept the Respondent's argument
that article I, section 1, which the Respondent did not
seek to change, would now supply the unit description.Article I, section 1 manifests the Respondent's rec-ognition of the Union as the exclusive collective-bar-
gaining representative of all ``employees'' covered by
the agreement, and adds that ``employees'' refers to
``journeymen and apprentices.'' Section 1 of article I
does not, however, supply a definition of who those
journeymen and apprentices are, whether by job classi-
fication, department, task performed, or otherwise.
That definition as to who unit journeymen and appren-
tices are is set forth in article I, section 3, as modified
by the 1978 supplemental agreement, which explicitly
defines the appropriate collective-bargaining unit. Ac-
cordingly, we find that the Respondent's contention
that section 1 of article I describes the scope of the
bargaining unit amounts to an admission that the Re-
spondent was insisting on having no meaningful unit
definition at all in the collective-bargaining agreement.
This is a violation of Section 8(a)(5) of the Act, be-
cause a collective-bargaining representative is ``entitled
to have ... the unit it represent[s] incorporated in any

contract reached by the parties.'' Columbia TribunePublishing Co., supra, 201 NLRB at 551.D. Because of the Deletion of the UnitDescription, the Respondent's Proposal was notLimited to Work AssignmentsIn Antelope Valley Press, supra, the case consoli-dated with this proceeding for oral argument, the
Board has formulated a new test for determining under
what circumstances, if at all, a party may lawfully in-
sist to impasse on changes in work assignments when
the previously agreed-upon bargaining unit description
is based on descriptions of work performed. The Board
there held that when unit descriptions are couched in
those terms, an employer may, after reaching impasse,
insist on transferring work of a type contained within
the description to employees other than those currently
performing it. The employer may not, however, either
change the unit description itself or insist that nonunit
employees to whom the work is transferred will remain
outside the unit. The unit placement of such employeesmay be determined by the Board either in an unfair 471BREMERTON SUN PUBLISHING CO.10Tr. of oral argument at p. 94.11Id. at 82.12Id. at 113.13The instant case is distinguishable from Storer Communications,295 NLRB 72 (1989), affd. 904 F.2d 47 (D.C. Cir. 1990), relied on
by the Respondent, for the same reason. In Storer, the employer'simpasse proposal preserved the unit description of the expired con-
tract.labor practice proceeding or a unit clarification pro-ceeding.At oral argument in this case, the Respondent'scounsel sought to bring the Respondent within that
rule by contending that the Respondent's proposal was
merely a work assignment proposal and was not aimed
at affecting unit composition at all, since the Union
would be free to claim that those to whom work was
reassigned were now within the unit, ``and the Board
would look at the same kinds of community of interest
factors they would always look at in a UC proceed-
ing.''10The Union's counsel took issue not with the legaltheory but with the Respondent's description of its
proposal. He argued that the proposal assumed that the
people to whom work was reassigned would ``not be
bargaining unit members.''11In his view, what the Re-spondent was seeking, at least in part, was that when
it made an assignment of what was once unit work to
persons outside the unit, ``they are not going to have
to deal with us, the [U]nion.''12We find merit in the Union's position. Notwith-standing the statement in the Respondent's proposal
that ``the Employer does not intend with this new pro-
vision to modify the definition of the bargaining unit,''
it is apparent that the proposal was based on an as-
sumption, which the Respondent has continued to press
in this proceeding, that the unit definition as set out in
article I, section 3 no longer existed at all. Thus, even
assuming the Respondent might have been willing to
accede to a unit clarification proceeding for determin-
ing the unit placement of employees to whom what
was formerly bargaining unit work was assigned, the
Respondent was clearly insisting that any such place-
ment determination be made according to some stand-
ard other than the language of article I, section 3 as
modified by the specific exclusions of the supple-
mental agreement. Thus, unlike the employer in Ante-lope Valley, who neither proposed a change in the con-tractual unit description nor insisted that it existed only
for ``historical purposes,'' the Respondent was insist-
ing to impasse on a change in article I, section 3
which effectively amended the description of the unit
in what we have determined was the agreed-upon unit
description after the 1978 modification.13Thus, underboth the Board's earlier case law (see fn. 5, supra) and
our new test, the Respondent has violated Section
8(a)(5) and (1) of the Act by its proposal.AMENDEDCONCLUSIONSOF
LAWSubstitute the following for the judge's Conclusionof Law 3.``3. Communications Workers of America, Local14761, affiliated with Communications Workers of
America, AFL±CIO, CLC is the exclusive collective-
bargaining representative of the following appropriate
unit pursuant to Section 9(a) of the Act:All of Respondent's employees performing anywork between the markup of copy and continuing
until the material is ready for the printing press
(but excluding proofreading), as modified by the
work arrangement provisions in the parties' sup-
plemental agreement.''REMEDYThe Respondent shall, on request, bargain in goodfaith with the Union as the exclusive collective-bar-
gaining representative of employees in the following
appropriate bargaining unit and, if an understanding is
reached, embody the understanding in a signed agree-
ment. The appropriate bargaining unit is:All of Respondent's employees performing anywork between the markup of copy and continuing
until the material is ready for the printing press
(but excluding proofreading), as modified by the
work arrangement provisions in the parties' sup-
plemental agreement.ORDERThe National Labor Relations Board adopts the rec-ommended Order of the administrative law judge as
modified below and orders that the Respondent, Brem-
erton Sun Publishing Co., Bremerton, Washington, its
officers, agents, successors, and assigns, shall take the
action set forth in the Order as modified.1. Substitute the following for paragraph 2(a).
``(a) On request, bargain in good faith with theUnion as the exclusive collective-bargaining represent-
ative of the employees in the following appropriate
bargaining unit and, if an understanding is reached,
embody the understanding in a signed agreement:All of Respondent's employees performing anywork between the markup of copy and continuing
until the material is ready for the printing press
(but excluding proofreading), as modified by the
work arrangement provisions in the parties' sup-
plemental agreement.''2. Substitute the attached notice for that of the ad-ministrative law judge. 472DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
APPENDIXNOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-
dered us to post and abide by this notice.WEWILLNOT
fail or refuse to bargain in good faithwith Communications Workers of America, Local
14761, affiliated with Communications Workers of
America, AFL±CIO, CLC by insisting to impasse on
changing the scope of the bargaining unit as a condi-
tion for a new collective-bargaining agreement.WEWILLNOT
in any like or related manner interferewith, restrain, or coerce you in the exercise of the
rights guaranteed you by Section 7 of the Act.WEWILL
, on request, bargain in good faith with theUnion as the exclusive representative of the employees
in the following appropriate bargaining unit and, if an
understanding is reached, embody the understanding in
a signed agreement. The bargaining unit is:All of Respondent's employees performing anywork between the markup of copy and continuing
until the material is ready for the printing press
(but excluding proofreading), as modified by the
work arrangement provisions in the parties' sup-
plemental agreement.BREMERTONSUNPUBLISHINGCO.S. Nia Renai Cottrell, for the General Counsel.Jeremy P. Sherman, Jeffrey C. Kauffman (Seyfarth, Shaw,Fairweather & Geraldson), on brief, of Chicago, Illinois,for the Respondent.Richard Rosenblatt, of Englewood, Colorado, for the Charg-ing Party.DECISIONSTATEMENTOFTHE
CASEJAMESM. KENNEDY, Administrative Law Judge. This casewas tried before me in Seattle, Washington, on April 23,
1991, on a complaint issued by the Regional Director for Re-
gion 19 of the National Labor Relations Board on December
6, 1990. The complaint is based on a charge filed by Com-
munications Workers of America, Local 14761, affiliated
with Communications Workers of America, AFL±CIO, CLC
(the Union) on October 29, 1990. It alleges that Bremerton
Sun Publishing Co. (Respondent) has committed certain vio-
lations of Section 8(a)(5) and (1) of the National Labor Rela-
tions Act.IssuesThe principal issue is whether Respondent's bargainingproposal, on which the parties have come to impasse, is aneffort to change the bargaining unit description or whether itis only a proposal to change the work jurisdiction of the em-
ployees in the bargaining unit. If it is the former, the conduct
violates Section 8(a)(5) and Section 8(d) of the Act; if not,
the conduct is lawful.All parties have filed briefs which have been carefullyconsidered. As the matter presented is primarily a legal issue,
credibility is not a concern although two witnesses did give
testimony. Based on certain stipulations, the testimony and
the exhibits, I make the followingFINDINGSOF
FACTI. JURISDICTIONRespondent admits it is a State of Washington corporationwith an office and place of business in Bremerton, Washing-
ton, where it is engaged in the publication of a daily news-
paper, The Bremerton Sun. It further admits that in the
course of its business it meets the Board's jurisdictional
standards applicable to daily newspapers and is therefore an
employer engaged in commerce and in an industry affecting
commerce within the meaning of Section 2(2), (6), and (7)
of the Act.II. LABORORGANIZATION
Respondent admits the Union is a labor organization with-in the meaning of Section 2(5) of the Act.III. THEUNFAIRLABORPRACTICES
The Union, through predecessors, has been the exclusivecollective-bargaining representative of Respondent's compos-
ing room employees since at least 1960, and perhaps as long
as 1940. The parties' stipulation on the subject only went to
1960, though the complaint asserted 1940. In any event, the
representation period is extensive. The Union also represents,
in a separate unit, certain editorial department employees.
They are not involved in this action.The most recent collective-bargaining agreement betweenthe parties was from March 1, 1984, to February 28, 1987.
The parties have been engaged in bargaining over a new con-
tract since its expiration. Robert Haggbloom, the Union's
secretary-treasurer (chief executive officer) testified that up
through August 22, 1990, the parties had met unsuccessfully
on 32 occasions. On that date Respondent made the final
offer which is under scrutiny here. A 33rd and last meeting
was held on February 22, 1991, but the parties' respective
positions did not change. At the hearing, all parties stipulated
that an impasse had occurred on August 22, 1990.Respondent would not admit that the collective-bargainingunit described in the complaint was either an appropriate unit
or that it accurately described the unit. It does agree that the
unit is described in the expired collective-bargaining contract.
That, however, is the crux of the matter.The expired agreement actually consists of two documents,a main agreement (G.C. Exh. 2(a)) and a supplemental agree-
ment (G.C. Exh. 2(b)). Until 1978 there was no supplemental
agreement. The language describing the bargaining unit until
that time was, of course, found in the agreement itself. In-
deed, the unit description language has been the same since
at least the 1976±1978 contract (R. Exh. 1). It, the 1978±
1981 main contract (R. Exh. 2) and the last main contract, 473BREMERTON SUN PUBLISHING CO.1``Markup'' work is the first step taken by a composing roomworker in preparing copy to be prepared for the press. It was de-
scribed by both witnesses as ``sizing the type to fit a given area.''
Electronic advances, including computers, have made it easy for per-
sons other than composing room employees to do that work.for 1984±1987, all contain the same clauses which assertedlycomprise the bargaining unit description. The language is:Article IÐRecognition and JurisdictionSection 1. The Employer hereby recognizes the Unionas the exclusive bargaining representative of all em-
ployes covered by this Agreement. The words ``em-
ploye'' and ``employes'' when used in this contract
apply to journeymen and and apprentices.
....
Section 3. Jurisdiction of the Union begins with the
markup of copy and continues until the material is
ready for the printing press (but excluding proofread-
ing), and the appropriate collective bargaining unit con-
sists of all employes performing any such work.In 1978, with the advent of the supplemental agreement,language appeared which has now given rise to Respondent's
contention that the bargaining unit is actually something
other than that described in article I, sections 1 and 3. Ini-
tially, in 1978, Respondent had proposed to delete article I,
sections 1 and 3 and substitute language which would have
changed the jurisdiction, allowing full use of new tech-
nology; yet it offered no substitute for the recognition clause.
At the Union's suggestion, the parties decided to deal with
the changing jurisdiction problems created by the new tech-
nology in a supplemental agreement. The supplemental
agreement was designed to allow the Employer to utilize, in
certain specific circumstances, employees outside the unit to
perform by electronic technology, work which had histori-
cally been performed by the bargaining unit employees.
Some of that was designed to eliminate so-called ``bogus''
work, i.e., unnecessarily doing work twice. The quid pro quo
for that agreement was lifetime employment until age 70,
guaranteed against reductions in force, for 22 named employ-
ees.The ``work arrangement'' portion of the supplementalagreement permitted Respondent to skip composing room
work in listed circumstances. It allowed some classified ad-
vertising to be directly keyboarded by employees in the clas-
sified ad department; it permitted news and editorial depart-
ment employees to directly keyboard their copy and it per-
mitted other specified ``markup'' work to be performed in
the newsroom.1Recognizing that these changes seemedfacially to conflict with the article I, section 3 language
(``Jurisdiction of the Union begins with the markup of copy
and continues until the material is ready for the printing
press...'') the parties included a ``dominance'' clause in

the supplemental agreement, paragraph (j), which states: ``In
any case of disagreement, inconsistency or disparity between
this [Supplemental] Agreement and the main Agreement, this
[Supplemental] Agreement shall prevail.'' That stood until
1990.Respondent's August 22, 1990 proposal left the recogni-tion language of article I, section 1 of the main agreement
intact. However, with respect to section 3, it proposed toomit the language which reads: `` and the appropriate collec-tive bargaining unit consists of all employes performing any
such work.'' As proposed and as rejected, the new section
3 would read, in its entirety: ``Jurisdiction of the Union be-
gins with the markup of copy and continues until the mate-
rial is ready for the printing press (but excluding proofread-
ing).'' It also proposed to add two new sections to the sup-
plemental agreement. Proposed paragraph 3 reads: ``The Em-
ployer reserves the right to determine how much of the work
within the jurisdiction of the Union is to be performed by
bargaining unit members.'' Offered paragraph 4 states: ``The
Employer reserves the right to assign work within the juris-
diction of the Union to any individual, including non-em-
ployees. This right includes the right to assign work within
the jurisdiction of the Union to any person when that work
assignment is in conjunction with the introduction of any
new equipment.'' (G.C. Exh. 3, pp. 2±3.) These two clauses
were preceded by proposals 1 and 2 which claimed the
changes were not intended to modify the definition of either
the bargaining unit or the Union's work jurisdiction.Respondent's general manager Arland Loften testified thatthe purpose of the ``exceptions'' (set forth in the original
supplemental agreement) was to ``allow[] us to continue with
the technology, or at least some of it that was available at
the timeÐthe exceptions in the supplemental agreement.''With respect to the 1990 proposal, Loften agrees that thenew language is designed toward using effectively and effi-
ciently the new technology available to the printing industry,
i.e., equipment now on the market but which Respondent has
not yet acquired. He further testified:Q. [By Mr. Rosenblatt] And the proposal that theEmployer has made in the current negotiations concern-
ing the change in Article I, Section 3 and the changes
in the supplemental agreementÐisn't it correct that the
purpose of these proposals was to give the Company
flexibility to assign work or reassign work away from
unit employees, the work we were just talking about?A. Yes.
Q. And isn't it correct that the Employer, under theirproposal, could do it at any time, at their will, without
dealing with the Union? [Redundancy omitted.]A. Yes.
Q. And so, isn't it correct that, with this proposal,that the Employer could then hire people in the adver-
tising departmentÐinstead of hir[ing] people in the
composing room, hire people in the advertising depart-
ment to do display ads between markup of copy and
being ready for the press? [Redundancy omitted.]A. Yes.
Q. And the Employer could make these decisionsunilaterally under its proposal. Isn't that correct?A. Yes.It is quite apparent that these changes are without limit.The list of transferable work set forth in the previous supple-
mental agreements has been deleted in favor of total discre-
tion resting solely with Respondent.IV. ANALYSISANDCONCLUSIONS
This is another in a growing line of cases in the printingindustry where craft bargaining units face erosion by virtue 474DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
2Combined unit description and work jurisdiction clauses are com-mon in the printing industry. See Columbia Tribune Publishing Co.,201 NLRB 538, 551 (1973); Newspaper Printing Corp., 232 NLRB291, 294 fn. 1 (1977).of modern computer technology. On the one hand the Em-ployer is attempting to reduce costs by taking advantage of
the new equipment. It often refers to its desire to obtain the
maximum ``flexibility'' of its employees. The Union, on the
other hand, recognizing that the electronic age is overtaking
its traditional craft work, with the concomitant loss of em-
ployment, resists, compromises, and tries to make the best of
a bad situation.When the 1978 contract was signed, the Charging Partybelieved it had struck a fair bargain in the face of that mod-
ernization threat. In exchange for guaranteed employment for
certain named bargaining unit employees, it allowed Re-
spondent to assign some of its traditional bargaining unit
work to noncomposing room employees. This practice has
been followed since that time. The technology, however,
continues to advance and Respondent naturally continues to
want to take advantage of it.Respondent asserts that the supplemental agreement haswrought a change in the bargaining unit. I am not so certain.
Its own general manager refers to the work described there
as ``exceptions.'' That phrase suggests that the work remains
bargaining unit work, but the Union has granted Respondent
several exceptions to the rule that bargaining unit work be
performed by bargaining unit employees. Whether that con-
clusion is correct cannot be fully determined on this record.
Indeed, the Charging Party's brief seems to concede that the
work was removed from the bargaining unit. Even so, that
apparent concession is not binding on either me or the
Board. Certainly the location of the language, found in a sup-
plemental agreement and within a ``work arrangement''
clause, suggests that this entire matter is only a temporary
concession which may end when the supplemental agreement
ceases to be effective. Indeed, nothing prevents the Union
from seeking to absorb the employees who do markup work
outside the composing room.Certainly, prior to 1978 and continuing through the lastcontract, the main agreement contained relatively familiar
combination bargaining unit description and work jurisdiction
clauses.2These are quoted above in article I, sections 1 and3. Nothing in the supplemental contract implies that the work
arrangement has superseded the main contract unit descrip-
tion language. I recognize that Respondent argues that the
``dominance'' clause, section (j), does so, but when read in
proper context, it clearly does not. It refers only to any dis-
pute which might arise with respect to work arrangement,
i.e., work jurisdiction covered by the supplemental agreement
which might be inconsistent with the main agreement. It sim-
ply cannot be said to subvert the bargaining unit description
found in the main agreement. Nonetheless, Respondent
makes that argument. In doing so, it asserts that the bargain-
ing unit language of article I, sections 1 and 3 were ``re-
scinded'' by the supplemental agreement and that the reten-
tion of article I, sections 1 and 3 after 1978 was an inac-
curate and obsolete description of what was actually occur-
ring at the plant. Indeed, at one point, Respondent argued
that the retention of those clauses after 1978 was for the pur-
pose of giving the unit employees ``psychological comfort,''nothing more. (Tr. 63.) Later, in its brief (at 17) Respondentsays article I, sections 1 and 3 were retained ``purely for his-
torical purposes.''I cannot accept those arguments. Article I and its sub-sections before 1978 described the appropriate unit and con-
tinue to describe it today. The language is not mere windowdressing; it is an integral requirement of the Act. Both Sec-
tion 9(a) and Section 8(d) require it. Specifically, see Colum-bia Tribune Publishing Co., supra at 551 fn. 52 (1973),modified 495 F.2d 1384 (8th Cir. 1974), and the cases cited
therein. (McQuay-Norris Mfg. Co. v. NLRB, 116 F.2d 748,751 (7th Cir. 1940), cert. denied 313 U.S. 565 (1941), and
H.J. Heinz Co. v. NLRB
, 311 U.S. 514, 525±526 (1941).)It is clear that the clause most fundamental to a collective-
bargaining agreement is the one which describes the em-
ployee unit over whom the parties are obligated to bargain
in good faith. Douds v. Longshoremen ILA (New York Ship-ping Assn.), 241 F.2d 278, 282 (2d Cir. 1957) (``Parties can-not bargain meaningfully about wages and hours and condi-
tions of employment unless they know the unit for bargain-
ing''). Also Newspaper Printing Corp., 250 NLRB 1144,1148 (1980), enf. denied 692 F.2d 615 (6th Cir. 1982). For
Respondent to argue in the face of that law that the article
I, sections 1 and 3 language has only historical or psycho-
logical implications is absurd. Quite clearly the parties in-
cluded that language in the collective-bargaining contracts
subsequent to 1978 because it had vitality and meaning. It
was the heart on which the remaining terms lived. Accord-
ingly, Respondent's argument that those clauses had been re-
scinded is rejected.The parties are in agreement, as they must be, that bar-gaining unit description clauses, sometimes called bargaining
unit scope clauses, are nonmandatory bargaining subjects.
NLRB v. Southland Cork Co., 342 F.2d 702, 706 (5th Cir.1965); Hess Oil & Chemical Corp. v. NLRB, 415 F.2d 440,445 (5th Cir. 1969), cert. denied 397 U.S. 916 (1970); Na-tional Fresh Fruit & Vegetable Co. v. NLRB, 565 F.2d 1331,1334 (5th Cir. 1978); Newport News Shipbuilding v. NLRB,602 F.2d 73 (4th Cir. 1979); Bozzuto's, Inc., 277 NLRB 977(1985). As such, while the parties are permitted to bargain
over changes in such clauses, they are not obligated to do
so. NLRB v. Borg-Warner Corp., 356 U.S. 342, 349 (1958).Indeed, it has been consistently held that it is a breach of the
bargaining obligation mandated by Section 8(d) of the Act to
insist to impasse over the modification or deletion of such
clauses. E.g., Idaho Statesman, 281 NLRB 272, 277 (1986);Boise Cascade Corp., 283 NLRB 462, 468 (1987); StandardRegister Co., 288 NLRB 1409, 1410 (1988).In this particular case Respondent has proposed to elimi-nate the ``appropriate unit'' language of article I, section 3.
On its face, therefore, we have a violation of Section 8(a)(5),
for there would be no substitute language on which the par-
ties would have agreed. It is true, that in one of its work ar-
rangement proposals in its August 22 final offer, Respondent
asserts that it ``does not intend with this new provision to
modify the definition of the bargaining unit.'' Yet, that sim-
ply cannot be true. One cannot remove substantive and le-
gally mandated bargaining unit language from the contract
and in the same breath assert that there is no intent to change
the bargaining unit description. These changes clearly had
meaning and to suggest otherwise not only lacks logic, but
is contrary to the evidence. One has only to look to General 475BREMERTON SUN PUBLISHING CO.3If no exceptions are filed as provided by Sec. 102.46 of theBoard's Rules and Regulations, the findings, conclusions, and rec-
ommended Order shall, as provided in Sec. 102.48 of the Rules, be
adopted by the Board and all objections to them shall be deemed
waived for all purposes.Manager Loften's testimony that the purpose was to allowRespondent, if it wished, to unilaterally divert all the bar-
gaining unit work to other, unrepresented, workers. By delet-
ing the unit scope language, Respondent effectively deprives
the Union of the protection of that clause and opens the door
for Respondent to argue that the reassignment of work was
either simply a matter of work jurisdiction or that the Union
had waived any claim that it was bargaining unit work. To
say that the unit would remain unchanged is idle talk and
smacks of deceit.Clearly Respondent sought not simply flexibility in assign-ing work, but ``unfettered discretion'' to assign the work
anyway it saw fit without having to discuss and bargain with
the Union over its ad hoc needs. This has uniformly been
condemned by the Board for the reason that it undoes the
Act. See Newspaper Printing Corp., 232 NLRB 291, 292(1977), enfd. 625 F.2d 956 (10th Cir. 1980); Standard Reg-ister Co., supra at 1410; Westvaco Corp., 289 NLRB 301,305 (1988). Compare C & C Plywood Corp., 148 NLRB 414(1964), enf. denied 351 F.2d 224 (9th Cir. 1965), revd. and
remanded 385 U.S. 421 (1967). In that case the employer
wanted to grant across-the-board wage increases by utilizing
a merit increase clause aimed at benefiting only a few de-
serving employees. The Board and Supreme Court held that
was a distortion of the clause and the employer was, in ef-
fect, arrogating to itself the sole right to determine wages.,
i.e., ``unfettered discretion.'' That undermined the union's
status as the bargaining representative and thereby undid the
Act's protection for employees. Similarly, Respondent here
wishes to undo the Act by gaining unfettered control over
what is properly joint control over the scope of the unit.
Such a purpose clearly violates Section 8(a)(5) of the Act.
McQuay-Norris Mfg., supra; Hess Oil & Chemical, supra;Southland Cork, supra; Bozzuto's, supra; Idaho Statesman,supra; Boise Cascade Corp., supra; Standard Register, supra.In these circumstances it is not necessary to discuss the two
cases cited by Respondent, Storer Communications, 295NLRB 72 (1989), affd. sub nom. Stage Employed IATSELocal 666 v. NLRB, 904 F.2d 47 (D.C. Cir. 1990), and West-ern Newspaper Publishing Co., 269 NLRB 355 (1984). Suf-fice it to say that they are readily distinguishable from the
facts presented here.Accordingly, I conclude that Respondent's insistence toimpasse over its proposal to change the scope of the bargain-
ing unit violated Section 8(a)(5) and (1) of the Act.THEREMEDYHaving found Respondent to have engaged in certain vio-lations of Section 8(a)(5) and (1) of the Act, I shall rec-
ommend that it be ordered to cease and desist therefrom and
to take certain affirmative action designed to effectuate the
policies of the Act. It should be noted here that I find, de-
spite Respondent's denial, that the contract language can be
used to describe the appropriate bargaining unit. I further
find that at all times the unit was one which was appropriate
within the meaning of Section 9(a) of the Act. A nearly iden-
tical unit was found appropriate in Palm Beach Post-Times,151 NLRB 1030, 1044 (1965) (``all employees doing com-
posing room work'' as more fully described in the contract).
Here, the parties have demonstrated its appropriateness by
bargaining in the unit for many years. Moreover, the Board
has held similar units appropriate. See Columbia TribunePublishing Co., 201 NLRB 538, 551 (1973), and NewspaperPrinting Corp., supra at 292, enfd. 625 F.2d 956 (10th Cir.1980). Accordingly, the affirmative action recommended will
require, inter alia, Respondent, on request, to bargain in good
faith with the Union in the below-described appropriate bar-
gaining unit, and if an agreement is reached, reduce that
agreement to writing and sign it. The bargaining unit is:All of Respondent's employees who perform compos-ing room work beginning with the markup of copy and
continuing until the material is ready for the printing
press (but excluding proofreading).CONCLUSIONSOF
LAW1. Respondent is an employer engaged in commerce andin an industry affecting commerce within the meaning of
Section 2(2), (6), and (7) of the Act.2. The Union is a labor organization within the meaningof Section 2(5) of the Act.3. The Union is the exclusive collective-bargaining rep-resentative of Respondent's employees in the following unit
appropriate for collective bargaining within the meaning of
Section 9(a) of the Act:All of Respondent's employees who perform compos-ing room work beginning with the markup of copy and
continuing until the material is ready for the printing
press (but excluding proofreading).4. On August 22, 1990, Respondent insisted to impasse onchanging the above-described bargaining unit and condi-
tioned a new collective-bargaining contract on the Union's
acceptance of those changes. Such conduct is a violation of
Section 8(a)(5) and (1) and breaches the good-faith collec-
tive-bargaining obligation mandated by Section 8(d) of the
Act.On these findings of fact and conclusions of law and onthe entire record, I issue the following recommended3ORDERThe Respondent, Bremerton Sun Publishing Co., Bremer-ton, Washington, its officers, agents, successors, and assigns,
shall1. Cease and desist from
(a) Failing and refusing to bargain in good faith withCommunications Workers of America, Local 14761, affili-
ated with Communications Workers of America, AFL±CIO,
CLC by insisting to impasse on changing the scope of the
collective-bargaining unit as a condition for a new collective-
bargaining agreement.(b) In any like or related manner interfering with, restrain-ing, or coercing employees in the exercise of the rights guar-
anteed them by Section 7 of the Act.2. Take the following affirmative action necessary to ef-fectuate the policies of the Act.(a) On request, collectively bargain in good faith withCommunications Workers of America, Local 14761, affili- 476DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
4If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ``Posted by Order of the
National Labor Relations Board'' shall read ``Posted Pursuant to a
Judgment of the United States Court of Appeals Enforcing an Order
of the National Labor Relations Board.''ated with Communications Workers of America, AFL±CIO,CLC in the bargaining unit found appropriate and if an
agreement is reached, embody that agreement in a written
document and sign it.(b) Post at its facility in Bremerton, Washington, copies ofthe attached notice marked ``Appendix.''4Copies of the no-tice, on forms provided by the Regional Director for Region19, after being signed by Respondent's authorized representa-
tive, shall be posted by Respondent immediately upon receipt
and maintained for 60 consecutive days in conspicuous
places including all places where notices to employees are
customarily posted. Reasonable steps shall be taken by Re-
spondent to ensure that the notices are not altered, defaced,
or covered by any other material.(c) Notify the Regional Director in writing within 20 daysfrom the date of this Order what steps the Respondent has
taken to comply.